Exhibit 99.1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-11234 Kinder Morgan Energy Partners, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0380342 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices)(zip code) Registrant's telephone number, including area code: 713-369-9000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Units New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933.Yes TNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934.Yes oNo T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes TNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Large accelerated filer TAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes oNo T Aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on closing prices in the daily composite list for transactions on the New York Stock Exchange on June 30, 2009 was approximately $9,217,003,530.As of January 31, 2010, the registrant had 207,310,563 Common Units outstanding. 2 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES TABLE OF CONTENTS Page Number PART I Items 1 and 2. Business and Properties 4 General Development of Business 4 Organizational Structure 4 Recent Developments 5 Financial Information about Segments 10 Narrative Description of Business 10 Business Strategy 10 Business Segments 10 Products Pipelines 11 Natural Gas Pipelines 15 CO2 23 Terminals 25 Kinder Morgan Canada 29 Major Customers 30 Regulation 31 Environmental Matters 34 Other 36 Financial Information about Geographic Areas 37 Available Information 37 Item 1A. Risk Factors 37 Item 1B. Unresolved Staff Comments 48 Item 3. Legal Proceedings 48 Item 4. Submission of Matters to a Vote of Security Holders 48 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 49 Item 6. Selected Financial Data 50 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 51 Critical Accounting Policies and Estimates 53 Results of Operations 56 Liquidity and Capital Resources 75 Recent Accounting Pronouncements 84 Information Regarding Forward-Looking Statements 84 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 85 Energy Commodity Market Risk 86 Interest Rate Risk 87 Item 8. Financial Statements and Supplementary Data 88 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 88 Item 9A. Controls and Procedures 89 Item 9B. Other Information 89 PART III Item 10. Directors, Executive Officers and Corporate Governance 90 Directors and Executive Officers of our General Partner and its Delegate 90 Qualifications of Directors 92 Corporate Governance 92 Section 16(a) Beneficial Ownership Reporting Compliance 93 Item 11. Executive Compensation 93 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 103 Item 13. Certain Relationships and Related Transactions, and Director Independence 105 Item 14. Principal Accounting Fees and Services 106 PART IV Item 15. Exhibits and Financial Statement Schedules 107 Index to Financial Statements 112 Signatures 196 3 Table of Contents PART I Items 1 and 2. Business and Properties. Kinder Morgan Energy Partners, L.P. is a leading pipeline transportation and energy storage company in North America, and unless the context requires otherwise, references to "we," "us," "our," "KMP" or the "Partnership" are intended to mean Kinder Morgan Energy Partners, L.P., our operating limited partnerships and their majority-owned and controlled subsidiaries.We own an interest in or operate approximately 28,000 miles of pipelines and 180 terminals, and conduct our business through five reportable business segments (described more fully below in "—(c) Narrative Description of Business—Business Segments"). Our pipelines transport natural gas, refined petroleum products, crude oil, carbon dioxide and other products, and our terminals store petroleum products and chemicals and handle bulk materials like coal and petroleum coke.We are also the leading provider of carbon dioxide, commonly called "CO2," for enhanced oil recovery projects in North America.As one of the largest publicly traded pipeline limited partnerships in America, we have an enterprise value of over $28 billion.The address of our principal executive offices is 500 Dallas Street, Suite 1000, Houston, Texas 77002, and our telephone number at this address is (713) 369-9000. You should read the following in conjunction with our audited consolidated financial statements and the notes thereto included elsewhere in this report.We have prepared our accompanying consolidated financial statements under the rules and regulations of the United States Securities and Exchange Commission.Our accounting records are maintained in United States dollars, and all references to dollars in this report are United States dollars, except where stated otherwise.Canadian dollars are designated as C$.Our consolidated financial statements include our accounts and those of our operating limited partnerships and their majority-owned and controlled subsidiaries, and all significant intercompany items have been eliminated in consolidation. (a) General Development of Business Org anizational Structure We are a Delaware limited partnership formed in August 1992, and our common units, which represent limited partner interests in us, trade on the New York Stock Exchange under the symbol "KMP."Our general partner is Kinder Morgan G.P., Inc., a Delaware corporation owned by Kinder Morgan, Inc. In general, our limited partner units, consisting of common units, Class B units (the Class B units are similar to our common units except that they are not eligible for trading on the New York Stock Exchange) and i-units, will vote together as a single class, with each common unit, Class B unit, and i-unit having one vote.We pay our quarterly distributions from operations and interim capital transactions to our common and Class B unitholders in cash, and we pay our quarterly distributions to our sole i-unitholder in additional i-units rather than in cash. Kinder Morgan, Inc., referred to as KMI in this report, is a Kansas corporation privately owned by investors led by RichardD. Kinder, Chairman and Chief Executive Officer of both our general partner and Kinder Morgan Management, LLC (our general partner's delegate, discussed following).For a period,
